Case 0:19-cv-62268-AHS Document 21 Entered on FLSD Docket 03/16/2020 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-62268-CIV-SINGHAL/VALLE

  UNITED STATES OF AMERICA,

                                 Plaintiff,

  v.

  EMILIO MENDES DIAS CEREJO,

                                 Defendant.     /

                           JOINT MOTION TO CONTINUE TRIAL
                      AND AMEND THE COURT’S SCHEDULING ORDER

         Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure and Local Rule 7.1, the

  plaintiff, United States of America, and the defendant, Emilio Mendes Dias Cerejo, by and through

  their respective undersigned counsel, jointly move the Court to continue the trial of this matter and

  amend the Scheduling Order Setting Trial [DE 12] and Order Setting Trial and Pre-Trial Schedule,

  Requiring Mediation and Referring Certain Matters to Magistrate Judge [DE 20] (collectively,

  referred to herein as the “Scheduling Order”).1 Continuance of the trial and amendment of the

  Court’s Scheduling Order is necessary because the parties need additional time to complete

  discovery before they can file dispositive motions, participate in mediation or any other settlement

  discussions in a meaningful way, or prepare for trial. Given the nature of the issues in this case and

  for the reasons described, below, amendment of the Scheduling Order, as proposed, is expected to

  conserve judicial resources and allow the litigation of this case to proceed in an efficient and cost

  effective manner.

  1
      Effective January 6, 2020, this case was reassigned from The Honorable Frederico A. Moreno,
  to The Honorable Raaj Singhal. See DE 18; DE 19.

                                                                                                  18489157.1
Case 0:19-cv-62268-AHS Document 21 Entered on FLSD Docket 03/16/2020 Page 2 of 8




         In support of this motion, the parties state the following:

         1.      On September 11, 2019, the United States filed a complaint to recover certain

  unpaid civil penalties of approximately $3.1 million that were assessed against the defendant for

  willfully failing to report his interest in certain foreign financial accounts timely for the calendar

  years 2005, 2006, 2007 and 2008, as required by 31 U.S.C. § 5314 and its implementing

  regulations (“FBAR penalty”), plus interest, failure to pay penalties and other additional amounts,

  such as administrative costs, as provided by law, from the date of assessment until paid. See DE 1.

         2.      On November 19, 2019, the defendant answered the complaint, inter alia, “denying

  any liability arising from any of the allegations asserted by the United States in the Complaint.”

  See DE 11.

         3.      On November 21, 2019 and January 22, 2020, the Court entered a Scheduling

  Order, including amendments thereto (see DE 12 and DE 20), setting forth, in pertinent part, the

  following deadlines in this case:

    In the unlikely event that experts are needed, disclosure of experts’
    names and their reports are required at least 30 days before the
    discovery deadline.                                                                April 3, 2020
    Deadline to complete all discovery (including expert discovery):

    Deadline for the filing of all motions for summary judgment:                       April 17, 2020

    Deadline for the filing of pretrial motions (including motions in limine
                                                                                       June 5, 2020
    and Daubert motions):

    Mediation to be completed no later than:                                           June 5, 2020

    Plaintiff’s witness and exhibit lists:                                             July 15, 2020

    Defendant’s witness and exhibit lists:                                             July 17, 2020


                                                      2
Case 0:19-cv-62268-AHS Document 21 Entered on FLSD Docket 03/16/2020 Page 3 of 8




    Pretrial stipulations to be filed by:                                             July 21, 2020

    Calendar call . . . .:                                                            July 31, 2020

    Trial set for the two-week period commencing:                                     August 3, 2020

          4.       During the relevant periods, the defendant held interests in four foreign financial

  accounts. Three of the four accounts were held at Swiss banks (i.e., UBS AG (“UBS”), Banque

  Cantonale Vaudoise (“BCV”), Banque Pictet & Cie, SA (“Pictet”), and one account was held with

  a bank in Portugal, Caixa Geral De Depositos (“Caixa”).

          5.       During the FBAR examination, the IRS received certain documents that UBS had

  produced pursuant to its deferred prosecution agreement with the United States (“UBS

  documents”). Although the UBS documents contain information regarding the defendant’s foreign

  accounts at UBS and other foreign banks, the United States understands that UBS’s document

  production may not have been complete, and therefore, UBS may have additional documents

  pertaining to the defendants’ foreign accounts in its possession that need to be produced. See

  discussion, infra, at ¶¶ 9-11.

          6.       The undersigned counsel also has received certain documents that the United States

  received in connection with a non-prosecution agreement entered into between the United States

  and Prime Partners SA, a Switzerland-based asset management firm, that provided investment

  advisory and/or asset or investment management services to the defendant (“Prime Partners

  documents”). The Prime Partners documents contain information regarding the foreign financial

  accounts that are at issue in this case.

          7.       On February 21, 2020, the United States produced all non-privileged documents that

  are in its possession regarding the defendant’s foreign financial accounts, along with a privilege


                                                      3
Case 0:19-cv-62268-AHS Document 21 Entered on FLSD Docket 03/16/2020 Page 4 of 8



  log. Specifically, the United States produced: (a) the IRS administrative files pertaining to the

  civil penalties assessed against the defendant for failing to file timely FBARs for 2005 through

  2008, bearing Bates-stamped Nos. IRS000001 through IRS001703; and (b) the Prime Partners

  documents, bearing Bates-stamped Nos. PP000001 through PP000700. The IRS administrative

  files include the UBS documents referred to in paragraph 5, above.

         8.      On February 21, 2020, the United States also served interrogatories and requests for

  production of documents on the defendant, and defendant’s responses to those discovery requests

  are due on or before March 22, 2020.

         9.      In the requests for the production of documents referred to in paragraph 8, above,

  the United States requested, inter alia, that the defendant produce all documents evidencing,

  pertaining or relating to his financial or beneficial interest in, or ownership, signature authority,

  whether directly or indirectly, or other authority over, any foreign accounts established or

  maintained at UBS, BCV, Pictet and Caixa during the relevant periods in this case, including any

  documents that are in the possession of the defendant’s agents (e.g., the foreign bank, tax preparer,

  accountant, representative, broker, financial advisor, asset or investment manager).

         10.     With respect to the request referred to in paragraph 9, above, the United States

  advised the defendant that to the extent that he must obtain any documents responsive to the

  requests from UBS, BCV and Pictet directly and would prefer that those Swiss banks produce the

  documents to the United States directly, counsel for those banks require that he execute a waiver,

  releasing the banks from Swiss bank secrecy laws and any other banking confidentiality and related

  obligations. For defendant’s convenience, we provided him with the waivers that UBS, BCV and

  Pictet require in order that they can produce the documents to the U.S. Department of Justice, Tax

  Division directly. The United States also advised the defendant that he could send his executed
                                                      4
Case 0:19-cv-62268-AHS Document 21 Entered on FLSD Docket 03/16/2020 Page 5 of 8



  waivers directly to the banks’ counsel, or alternatively, he may return the executed waivers to the

  undersigned counsel for transmittal to the banks’ counsel. The United States further advised the

  defendant that if the Swiss banks produced the documents to the United States directly, it would

  produce scanned copies to him upon receipt of the documents from the Swiss banks.

         11.     Based on the Tax Division’s experience in other cases, the Swiss banks normally

  produce the requested documents within 20 to 30 days of receiving the accountholder’s executed

  waiver. In some cases, however, the Swiss banks’ productions have taken longer, and could take

  up to three to six months.

         12.     Additionally, the UBS and Prime Partners documents include a number of

  documents in French that must be translated into English. Further, the United States expects that it

  is highly likely that some of the documents that the defendant and the Swiss banks produce in

  response to the government’s discovery requests will need to be translated into English.

         13.     During the FBAR examination, the defendant contended that his use of TurboTax to

  prepare his income tax returns (Forms 1040) and/or compute his income tax liabilities for 2005

  through 2008 precludes a finding that he willfully failed to file timely FBARs for those years (the

  “‘TurboTax’” defense). As a consequence, the United States has requested that the defendant

  produce:

                 All documents evidencing, pertaining or relating to [his] use of TurboTax to
                 prepare his income tax returns (Forms 1040) and/or compute his income tax
                 liabilities for 2005 through 2008, including but not limited to the software
                 version(s) that he used, instructions, oral and written communications with
                 TurboTax, print-outs or other documents evidencing inputs and outputs
                 regarding his use of the software, and the defendant’s electronically stored
                 information (“ESI”) evidencing, pertaining or relating to his use of the
                 software for 2005 through 2008, with the ESI being produced in native and
                 image format with data file.


                                                    5
Case 0:19-cv-62268-AHS Document 21 Entered on FLSD Docket 03/16/2020 Page 6 of 8



  United States of America’s First Request for the Production of Documents Directed to Defendant,

  Emilio Mendes Dias Cerejo, served on February 21, 2020, at Request for Production No. 13.

         14.     If the defendant intends on asserting his “TurboTax” defense, the United States

  intends on deposing a Rule 30(b)(6) representative from Intuit, Inc., the company that develops and

  sells the TurboTax software. Upon receipt of the defendant’s responses to the United States’

  discovery requests on or before March 22, 2010, the United States should know whether the

  defendant will continue to assert his “TurboTax” defense, and therefore, whether a deposition of a

  Rule 30(b)(6) representative designated by Intuit, Inc. will be necessary.

         15.     Because the documents pertaining to the defendant’s foreign financial accounts and

  his “TurboTax” defense are essential in evaluating the claims and defenses in this FBAR case, the

  parties would prefer to obtain the documents before they take any depositions in the case. The

  parties also believe that retrieval of the documents is necessary before they can participate in

  meaningful settlement discussions.

         16.     At this time, the parties are scheduled to participate in a mediation conference with

  the mediator, David H. Lichter, Esq., on May 6, 2020. See DE 16.

         17.     In view of the above and given the difficulties that the parties have encountered in

  retrieving the documents pertaining to the defendant’s foreign financial accounts, the parties need

  additional time to conduct discovery, and they believe an extension of the deadline to complete

  mediation is warranted. Accordingly, the parties respectfully request that the Court continue the

  trial and amend its Scheduling Order to reflect the following proposed deadlines:

    In the unlikely event that experts are needed, disclosure of experts’
    names and their reports are required at least 30 days before the
    discovery deadline.                                                              October 30, 2020
    Deadline to complete all discovery (including expert discovery):

                                                    6
Case 0:19-cv-62268-AHS Document 21 Entered on FLSD Docket 03/16/2020 Page 7 of 8




    Deadline for the filing of all motions for summary judgment:                    November 20, 2020

    Deadline for the filing of pretrial motions (including motions in limine
                                                                                    January 15, 2021
    and Daubert motions):

    Mediation to be completed no later than:                                        January 15, 2021

    Plaintiff’s witness and exhibit lists:                                          February 10, 2021

    Defendant’s witness and exhibit lists:                                          February 12, 2021

    Pretrial stipulations to be filed by:                                           February 16, 2021

    Calendar call . . . .:                                                         Court To Determine

    Trial set for the two-week period commencing:                                  Court To Determine

          18.      The parties believe that continuance of the trial and amendment of the Court’s

  Scheduling Order will allow them to litigate this case in an efficient and cost effective manner.

          19.      No prior motions have been filed requesting a continuance of the trial and/or an

  amendment or modification of the Court’s Scheduling Order.

          For the above reasons and in the interests of judicial economy, the parties respectfully

  request that the Court grant their joint motion to continue the trial and amend the Court’s

  Scheduling Order in the manner requested above. A proposed order is attached hereto and will be

  sent, via e-mail, to the Judge’s Chambers.

          Respectfully submitted this 16th day of March, 2020.

  RICHARD E. ZUCKERMAN
  Principal Deputy Assistant Attorney General

  /s/ Lynne M. Murphy                                    /s/ Jeffrey A. Neiman    (by consent)
  LYNNE M. MURPHY
  Trial Attorney, Tax Division                           Jeffrey A. Neiman
  U.S. Department of Justice                             Fla. Bar No. 544469
  La. Bar No. 20465                                      jneiman@mnrlawfirm.com
  D.C. Bar No. 485928
                                                     7
Case 0:19-cv-62268-AHS Document 21 Entered on FLSD Docket 03/16/2020 Page 8 of 8



  P.O. Box 14198                             Derick Vollrath
  Ben Franklin Station                       Fla. Bar No. 126740
  Washington, D.C. 20044                     dvollrath@mnrlawfirm.com
  Telephone: (202) 514-5881
  Facsimile: (202) 514-9868                  MARCUS NEIMAN RASHBAUM
  E-mail:     lynne.m.murphy@usdoj.gov       & PINEIRO LLP

  OF COUNSEL:                                100 Southeast Third Avenue, Suite 805
                                             Ft. Lauderdale, Florida 33394
  ARIANA FAJARDO ORSHAN                      Telephone: (954) 462-1200
  United States Attorney




                                         8
